          Case 2:15-cr-00109-JHS Document 145 Filed 10/26/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA


                                              :
 UNITED STATES,                               :
                                              :
                      Plaintiff               :       Criminal No. 2:15-cr-00109-JHS
                                              :
    v.                                        :
                                              :
 DEAN ROSSI,                                  :       NOTICE OF APPEAL
                                              :
                      Defendant.              :
                                              :

         Defendant Dean Rossi, by his undersigned counsel, hereby appeals from the final

judgment of the United States District Court for the Eastern District of Pennsylvania entered

October 23, 2020.




Dated: October 23, 2020                                                                    ____
                                                       Edward F. Borden, Jr.
                                                       EARP COHN P.C.
                                                       123 South Broad Street, Ste. 1030
                                                       Philadelphia, PA 19109
                                                       (215) 963-9520
                                                       (856) 385-7060 (direct fax)
                                                       eborden@earpcohn.com
                                                       Counsel for Defendant Dean Rossi




                                                  1
Notice of Appeal(1653440.1)
